DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a non-final Office Action in response to Applicant’s communications received on March 10, 2021. Claims 12, 13, 14 and 17 have been amended, and claims 19-20 have been added. 
Currently claims 1-20 are pending with claims 12-20 under consideration and claims 1-11 being withdrawn as being directed to non-elected invention. Claim 12 is independent.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on March 10, 2021 has been entered.


Response to Amendments
The claim objection as set forth in the previous Office Action is withdrawn in response to Applicant’s amendments.
Applicant’s amendments to claims 12, 13, 14 and 17 are not sufficient to overcome the 35 U.S.C. § 112(f) interpretation and the 35 U.S.C. § 112(b) rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 112(f) interpretation and the 35 U.S.C. § 112(b) have been maintained 
Applicant’s amendments to claims 12, 13, 14 and 17 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 12-20 has been maintained

Response to Amendments
Applicant’s arguments filed on March 10, 2021 have been considered but are not persuasive.
In the Remarks, on page 9, Applicant’s argument regarding the 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, 6th paragraph claim interpretation that the Examiner fails to set forth why the claim limitations supposedly fail to set forth sufficiently definite acts to perform that function. Moreover, the Applicant submits that each of the limitations recited by the Examiner recite sufficient structure, material or acts. For example, the first responder mobile application operates the image capturing device to capture the specific image of the utility damage and automatically determines the location based on the location of the mobile device when the image is captured, and further generates a damage report. The Examiner provides no reasoning whatsoever why that limitation lack sufficient structure, material or acts.
In response to Applicant’s argument, the Examiner respectfully disagrees. As claim 12 originally recited, “the system comprising: a first responder mobile application installed onto a Global Positioning System (GPS) enabled first responder mobile device having an image capture device, said first responder mobile application configured to operate the image capturing device to capture an image of the utility damage event and automatically determine a damage event location based on a location of the first responder mobile device when the image is captured, said first responder mobile application further configured to generate a first responder damage report of the utility damage event that includes the captured image and damage event location and transmit the first responder damage report;” Here, the phrase(s) “a first responder mobile application installed onto a Global Positioning System (GPS) enabled first responder mobile device have an image capturing device” is directed “a first responder mobile device comprising a GPS, an image capturing device and the installed application”, which are outside the scope of the claimed system, or external from the claimed system because claim 12 did not positively recite the system comprising “a first responder mobile device” instead of “a first responder mobile application”. Thus, the system comprising: “a first responder mobile application”, and “said first responder th paragraph, and the reasons are explained on page 3-5 of the previous Office Action.
Claim 12 further recites “a multi-tenanted intelligent platform (MTIP)” configured to receive, determine, analyzes the captured image to determine, receive and transmits (see claims 15-18), and claim 13 recites “a central web portal..” to view and manage first responder damage reports”,  claims 13 and 20 recite “a/the selective notification module” configured to determine, select, forwarding, providing contextual notification…, and transmit images and metadata…”, are also directed to a means (or step) plus function limitation that invokes 35 U.S.C. § 112(f), or pre-AIA  35 U.S.C. § 112, 6th paragraph for the same reasons.
If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
If Applicant desires to claim the mentioned modules as software applications, Examiner respectfully suggests, as an example, Applicant to amend the system comprising: a processor, a memory storing the “modules”, when executed by the processor to configure: the “modules” to perform the steps.   
In the Remarks on page 10, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that the claimed invention provides a technical solution to that problem by moving the process of communicating this damage information from two-way radios to a combinations of the mobile application, MTIP and notifications, the invention is a practical, and widely used in many states to transmit damage reports in the electric or gas utility.  
 Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claimed invention improves from using two-way radios to using mobile devices for transmitting damage reports without specifically pointing out the technical aspect of each limitation that actually reflects an improvement to the functioning of a computer, or another technology or technical field. Further, upgrading from a two-way radio to a mobile device having a GPS and a camera for reporting the damage event is an improvement to the business process, in turn of responding time and visualization, but not the functioning of a computer itself. As such, these elements do not integrate the recited judicial exception into a practical application. See FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer). 
In addition, according to the Remarks in paragraph 4 of page 11, a field personnel 112 uses a mobile device 110 to capture an image associated with a GPS location at the utility damage event, and send a report with the image and location information to the personnel 105 at the Utility Control room. Thus, the entire process is manually operated by a human using the capabilities of a mobile device. This mobile device, at best, adds insignificant extra-solution activity to the judicial exception in the form of data-gathering using the capabilities of the mobile device. (Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g))).


In the Remarks from page 11 to page 13, Applicant’s arguments regarding the 35 U.S.C. § 103 rejection that both Lagassey and Nonaka have cameras at generally fixed location of a specific area (traffic intersection) or structural object (bridge). Neither Lagassey nor Nonaka are specifically used for utility damage, and therefore fail to teach the technical location to a widespread problem of identifying and location damage to utility (such as power lines). And the cited art fails to provide a mobile device as claimed.  
In response to Applicant’s arguments, the Examiner respectfully disagrees. Although the claim recited a plurality of first responder mobile devices, the claim does not require these mobile devices to be moved from location to location (see claim 1). The function of these mobile devices is to capture an image associated with a GPS location, and transmit the damage report. Lagassey discloses a system comprising a plurality of cameras for capturing image of the location along with audio, a timecode, state of traffic signal, a GPS code (see Fig. 6, # 305; and ¶ 115), and communicate from the remote center and activate visual alert (see # 318; and ¶ 114). Thus, the system of Lagassey for reporting a traffic accident can also be used for reporting a utility damage event.
Lagassey further discusses the system and method of Zierden for detecting and identifying traffic law violators, discloses a mobile or stationary traffic monitoring system for detecting violations of speed limits or other traffic laws by vehicle operators by using a digital camera to capture images of the operator and/or vehicle, transmitting the captured images and other relevant data (e.g., GPS, timecode) to an analysis center (see ¶ 15); and since cellular telephone (well-known as smartphones comprising a GPS and camera) technology has become so widely adopted, the most common means by which motor vehicle accidents are reported to agencies in the U.S. is through cellular telephones (see ¶ 5).
Therefore, given the broadest reasonable interpretation to one of ordinary skill in the art, Lagassey teaches the limitations in the form of Applicant claimed.


In the Remarks from page 15, Applicant’s arguments regarding the 35 U.S.C. § 103 rejection that the cited art does not prioritize damage incidences that occur at different locations, and the analysis including “pattern-matching, relevance analysis and image processing.”  
In response to Applicant’s arguments, the Examiner respectfully disagrees. Claim 12 requires only determine a priority for the first responder damage report, rather than for different locations. Nonaka discloses “The priority level calculation unit” performs time-series comparison on the damage level of each damaged portion calculated from current data with the damage history data acquired from the past inspection result data and require result data, and determines a maintenance priority level based on the damage level of each damaged portion calculated from the current data and the prediction result of the damage” (See ¶ 42 and Abstract); and “the damage history information may be acquired by analyzing the image information included in the past inspection result data and repair result data by using the captured image analysis unit” (see ¶ 41). Thus, Nonake teaches determining a priority for the damage portion based on the comparison on the damage level and the analysis of the image information included in the past inspection result.





Claim Objections
Claims 13 and 14 are objected to because of the following informalities:
Claims 13 and 14 have been amended, however, the claim status for these claims should be changed to (Amended)  instead of (Previously Presented) or (Original). Appropriate action is required in the future amendments.



Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claims 12, 13 and 20 recites one or more of “a multi-tenanted intelligent platform (MTIP)”, “a central web portal”, “a/the selective notification module” configured/for perform functions are directed a means (or step) plus function limitation that invokes 35 U.S.C. § 112, (f), or pre-AIA  35 U.S.C. 112, sixth paragraph.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Here, even though “means for” has not been explicitly recited, claim limitations of “a multi-tenanted intelligent platform (MTIP)”, “a central web portal” and “a selective notification module” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder with functional language “operate the image capturing device…and generate a first responder damage report”, “determine a priority for the first responder damage report”, “view and manage first responder damage reports in multiple formats” and “determine which of the plurality of utility tenants the first responder can access via the central web portal…, select which of the utility mobile devices are to receive, forwarding the first responder damage report to the selected utility mobile devices, providing contextual notification based on geo-location both of the damage report and of the utility field personnel or their dispatch location, analyzes the captured image to determine a severity of the damage, analyzes the captured image to determine if a primary power line is damaged, assigns a high priority, receives the first responder damage report and transmits the first responder damage report…” without reciting sufficient structure to achieve the functions.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


The following is a quotation of 35 U.S.C. 112(b):
 (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As discussed above, claims 12-13 includes language that invoke 35 U.S.C. § 112 (f), or sixth paragraph.  However, the written description fails to (1) disclose the corresponding structure, material, or acts for the claimed function and/or (2) clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.  Here, the claims recite the following limitations: 1) " a first responder mobile application configured to operate the image capturing device to capture an image…; determine a damage event location…; and generate a first responder damage report… ” are directed to specified functions for capturing image, determine a damage event location and generate a first responder damage report, and thus the functions are definite; 2) “a multi-tenanted intelligent platform (MTIP) configured 
For each of the indefinite function as described above, Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
Dependent claims 13-18 are also rejected for the same reason as each depends on the rejected claim.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 12-18 are directed to a system comprising a first responder mobile application installed onto a GPS enabled first responder mobile device to capture image, claim 13 recites the system further comprising utility crew mobile devices, which falls within the statutory category of a machine. Thus, Step 1 is satisfied.
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Claim 12 recites “a plurality of first responder mobile devices each having a first responder mobile application, a Global Positioning System (GPS), and an image capturing device, wherein the first responder mobile device comprises a smart phone or tablet that moves between geographic locations and the GPS determines a current geographic location of the first responder mobile device, said first responder mobile e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g))). 
Claim 12 further recites the limitations of “a multi-tenanted intelligent platform (MTIP) configured to receive the first transponder damage report from the first responder mobile device and automatically determine a priority for the first responder damage report by pattern-matching, relevance analysis and image processing of the captured image.” The limitations, as drafted, is a process that, under its broadest reasonable interpretation (BRI) and assuming the “MTIP” as computer components (e.g., processor), covers performance of the limitations in the mind but for the recitation of generic computer components and the term “automatically”. That is, other than reciting “a multi-tenanted intelligent platform” and the term “automatically”, nothing in the claim element precludes the steps from practically being performed in the mind (including observation, evaluation, judgment, opinion). For example, but for the “a multi-tenanted intelligent platform” and the term “automatically” language, the claim Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017)). As such, claim 12 falls within the mental processes grouping.
Claim 13 recites the limitations of “a central web portal for a plurality of utility tenants to view and manage first responder damage reports at different location….allowing the utility tenant and their admin(s) to manage users, privileges and notification rules and jurisdictions.” The limitations, as drafted, are nothing more than providing a user interface with the capability that allows a user to perform administrative tasks in a generic computer. (The interface prompts a borrower to enter personal information, and allows the borrower to identify and compare loan packages in the database using the credit grading. 811 F.3d. at 1318, 117 USPQ2d at 1695). The Federal Circuit determined that these claims were directed to the concept of "anonymous loan shopping", which was a concept that could be "performed by humans without a computer." 811 F.3d. at 1324, 117 USPQ2d at 1699. 
Claim 13 further recites the limitations of “receive and display first responder damage reports; determine which of the plurality of utility tenants the first responder can access via the central web portal the first responder damage report based on report location and damage type, select which of the utility mobile devices are to receive the first responder damager report, and forwarding the first responder damager report to the selected utility mobile devices.” 
Claim 14 recites the limitations of “providing contextual notification based on geo-location both of the damage report and of the utility field personnel or their dispatch location.”
Claim 15 recites the limitation of “analyzes the captured image to determine a severity of the damage.”
Claim 16 recites the limitations of “analyzes the captured image to determine if a 
Claim 17 recites the limitations of “analyzes the captured image based on the damage type.”
Claim 18 recites the limitations of “receives the first responder damage report directly from the first responder mobile device, and transmits the first responder damage report directly to the selected utility crew mobile devices.
Claim 19 recites the limitations of “provides the damage report to one of a plurality of different types of utility crews…” and
Claim 20 recites the limitations of “transmit images and metadata from first responder damage report directly to relevant utility users including utility crews and/or local crew supervisors.
As discussed above, the “receive and display” steps in claim 13 and the “receive and transmit” steps in claims 18-29 are merely add insignificant extra-solution activities (i.e., post-solution activities) to the judicial exception in the form of data-gathering and data-transmitting using the utility crew mobile devices. (Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g))).
With respect to the other steps in claims 13-17, the limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of “MTIP” (assumed to be computer components) and the term “dynamically”. That is, other than reciting the “MTIP” and the term “dynamically”, nothing in the claim element precludes the steps from practically being performed in the mind (including observation, evaluation, judgment, opinion). For example, but for the “MTIP” and the term “dynamically” language, the claims encompass the user manually perform the steps by observation, evaluation and Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351, 119 USPQ2d 1739, 1740 (Fed. Cir. 2017)). As such, claims 13-18 also fall within the mental processes grouping.
Under the 2019 Guidance, the claims fall within the “mental processes” grouping. See 84 Fed. Reg. 52. Accordingly, the claims recite an abstract idea, and the analysis is proceed to Prong Two.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 12 recites a plurality of first responder mobile devices (e.g., smartphones) each including a Global Position System (GPS) and an image capturing device for capturing image and transmitting damage report. The plurality of first responder mobile devices are directed to insignificant extra-solution activity for data gathering. See MPEP 2106.05(g). Claim 12 further recites the system comprising: “a multi-tenanted intelligent platform (MTIP)” configured to receive [data] from the first responder mobile device and “automatically” determine a priority, claim 13 recites “a central web portal” (user interface) for a plurality of utility tenants to view and manage first responder damage reports, “utility crew mobile devices” having a utility crew mobile application configured to receive and display first responder damage reports. These additional elements, when considered individually and as an ordered combination, and assuming the recite MTIP is “a computer” for performing the steps, the additional elements are recited at a high level of generality, at best, the MTIP is invoked as a tool for receiving the first responder damage report from the first responder mobile device, and transmitting the first responder damage report to the utility crew mobile device. Thus, simply implementing the abstract idea on a generic computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, none of these limitations in the claims reflects an improvement to the functioning of a computer itself or another technological field, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
claim 12 recites a plurality of first responder mobile devices (e.g., smartphones) each including a Global Position System (GPS) and an image capturing device for capturing image and transmitting damage report. The plurality of first responder mobile devices are directed to insignificant extra-solution activity for data gathering. See MPEP 2106.05(g). Claim 12 further recites the system comprising: “a multi-tenanted intelligent platform (MTIP)” configured to receive [data] from the first responder mobile device and “automatically” determine a priority, claim 13 recites “a central web portal” (user interface) for a plurality of utility tenants to view and manage first responder damage reports, “utility crew mobile devices” having a utility crew mobile application configured to receive and display first responder damage reports. These additional elements, when considered individually and as an ordered combination, and assuming the recite MTIP is “a computer” for performing the steps, the additional elements are recited at a high level of generality, at best, the MTIP is invoked as a tool for receiving the first responder damage report from the first responder mobile device, and transmitting the first responder damage report to the utility crew mobile device. However, functions of receiving, displaying and transmitting information over a network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Simply implementing the abstract idea on a generic computer for performing generic computer functions is not enough to qualify as a practical application, and the combination of the claimed elements do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to “significantly more” than the abstract idea because they neither (1) effect any improvements to the functioning of a computer itself; (2) effect any improvements to another technology or technical field; (3) apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)); (4) effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); nor (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e). 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lagassey (US 2014/0114554), and in view of Nonaka et al., (US 2018/0189750, hereinafter: Nonaka).

Regarding claim 12, Lagassey discloses a system for gathering and disseminating real-time visual intelligence of a utility damage event, the system comprising: 
a plurality of first responder mobile devices each having a first responder mobile application, a Global Positioning System (GPS), and an image capturing device (see Fig. 6, # 305; ¶ 5, ¶ 74-75,  ¶ 92, ¶ 115, ¶ 174 and ¶ 237), wherein the first responder mobile device comprises a smart phone or tablet that moves between geographic locations and the GPS determines a current geographic location of the first responder mobile device (see ¶ 17, ¶ 50, ¶ 58, ¶ 110, claim 6), said first responder mobile application configured to operate the image capturing device in response to a manual user operation to capture an image of the utility damage event and automatically determine a damage event geographic location from the current geographic location of 
a multi-tenanted intelligent platform (MTIP) configured to receive the first responder damage report from the first responder mobile device (see Fig. 6, # 315; ¶ 68, ¶ 74, ¶ 93, ¶ 129, ¶ 238).  
Lagassey discloses dispatching an appropriate level of emergency response based on the image of the accident scene (see ¶ 124).
Lagassey does not explicitly disclose the following limitations; however, Nonaka in an analogous art for damage analysis discloses 
automatically determine a priority for the first responder damage report by pattern-matching, relevance analysis and image processing of the captured image (see Abstract; ¶ 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lagassey to include the teaching of Nonaka in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution of resource management, in turn of operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 13, Lagassey discloses the system of claim 12, further comprising: 

utility crew mobile devices each having a utility crew mobile application configured to receive and display first responder damage reports as one of the plurality of utility tenants via the central web portal (see Fig. 6, # 315; ¶ 196, ¶ 227 and ¶ 233); and 
a selective notification module in communication with the MTIP to dynamically determine which of the plurality of utility tenants the first responder can access via the central web portal the first responder damage report based on report geographic location and the user-selected damage type (see ¶ 85, ¶ 117, ¶ 123, ¶ 133 and ¶ 205), and select which of the utility mobile devices are to receive the first responder damage report, said selective notification module further forwarding the first responder damage report to the selected utility mobile devices (see ¶ 8-9,  ¶ 63, ¶ 124-125 and claim 4).  
Regarding claim 14, Lagassey discloses the system of claim 13, said selective notification module further providing contextual notification based on the geographic location both of the damage report and a geographic location of the utility field personnel or their dispatch location (see ¶ 89, ¶ 111, ¶ 137, ¶ 190, ¶ 231).  
Regarding claim 15, Lagassey discloses the system of claim 12, wherein said MTIP analyzes the captured image to determine a severity of the damage (see ¶ 46, ¶ 67, ¶ 101 and ¶ 124).  
Regarding claim 16, Lagassey discloses the system of claim 15, wherein said MTIP analyzes the captured image to determine if a primary power line is damaged, and assigns a high priority to the first responder damage report if the primary power line is damage (see ¶ 137,  ¶ 144, ¶ 67, ¶ 113, ¶ 124 ¶ 171).  
Regarding claim 17, Lagassey discloses the system of claim 12, wherein the first responder damage report includes a damage type for the utility damage event, and 
Regarding claim 18, Lagassey discloses the system of claim 13, wherein the MTIP receives the first responder damage report directly from the first responder mobile device, and transmits the first responder damage report directly to the selected utility crew mobile devices (see ¶ 68, ¶ 74, ¶ 89, ¶ 124, ¶ 209 and ¶ 213).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lagassey and in view of Nonaka as applied to claims 12-18, and further in view of D’amelia, (US 2015/0317588).

Regarding claim 19, Lagassey and Nonaka do not explicitly disclose the following limitations; however, D’amelia in an analogous art of manage environmental event services discloses the system of claim 12, wherein the MTIP provides the damage report to one of a plurality of different types of utility crews based on the user-selected damage type (see ¶ 39-40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lagassey and in view of Nonaka to include the teaching of D’amelia in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more specific reporting solution, in turn of operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 20, Lagassey and Nonaka do not explicitly disclose the following limitations; however, D’amelia discloses the system of claim 13, wherein said selective notification module is configured to transmit images and metadata from first responder damage report directly to relevant utility users including utility crews and/or local crew supervisors (see ¶ 39-40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stragnge et al., (US 2013/0297353) discloses a method for filing insurance claims using mobile devices for capturing information and images of documents and transmitting the documents to an insurance company for processing of the claim.
Patel et al., (US 9824397 B1) discloses a method for analyzing damage to insured property by receiving images of a scene from a mobile device of a user, analyzing the images to create a holistic view of the scene and comparing the dimensions to determine the extent of damage to the property.
Howe et al., (US 2017/00270650) discloses a system for assessing a property damage claim uses an imaging device to capture images of a property that has reportedly been damaged by an incident.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/PAN G CHOY/Primary Examiner, Art Unit 3624